DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 18-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad (US 2015/0349173) in view of Rostan (US 2017/0243992 A1) in view of Saita (US 2009/0032081 A1) in view of Von Campe (US 2014/0318613 A1) in view of Fujii (US 2013/0048047 A1) in view of Karakida (JP2003-258277, Machine Translation) in further view of Han (US 2015/0090334 A1).
	Regarding claims 1, 5 and 24, Morad discloses a solar cell panel comprising (3B and See Fig. 8C):
	a plurality of solar cells (10); and 

	wherein each of the plurality of solar cells comprises:
	a semiconductor substrate ([0040], Fig. 3B) that is rectangular-shaped having at least one long side (top to bottom) and at least one short side (left to right); 
a first electrode (finger electrode going left to right and bus electrode running top to bottom 20 and 15); 
and a second electrode (backside electrode).
However, Morad does not disclose wherein the first electrode comprises: a plurality of finger electrodes arranged lengthwise along a first direction parallel to the at least one long side of the semiconductor substrate and a plurality of bus electrodes that are arranged along a second direction parallel to the at least one short side of the semiconductor substrate.
Rostan discloses that finger electrodes (53) can run parallel to the long axis (see Fig. 1) and furthermore there can be multiple bus bars running parallel to the short axis (52) having the same length and that this is a conventional design ([0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the finger electrodes and bus bar electrode so that the finger electrodes can parallel to the long side and to have multiple bus bars running parallel to the short side as disclosed by Rostan because one of ordinary skill in the art would have been able to carry out such a modification, and the results would be reasonably predictable.

Morad generally discloses a wiring member (400, see Fig. 8C [0161]) can be used to interconnect adjacent solar cells in serial fashion but fails to disclose a rounded cross-section and wherein the plurality of wires extend lengthwise along the second direction and are soldered to the plurality of contact pads.
Saita discloses a lead with a polygonal/oval core layer (11a and 11b and 11c) wherein a solder layer is located on an outer surface of the core layer, and the leads are fixed on the bus bar through solder (12) and the solder width increases towards the plurality of connection portions (See Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lead of Morad to include the structure and method attachment to the bus bars as disclosed by Saita because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
However, modified Morad does not disclose that the soldering is done at the contact pads.
Von Campe discloses that wiring should be soldered to the bus bar at the contact pad portion and extends over the bus bar between adjacent solar cells (see Fig. 4 and Fig. 13, 106 [0069] [0076] [0099]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the soldering point to be the contact pad regions of the bus bar and further to have the wiring cover and extend over the bus bar of modified Morad because as 
Examiner notes the pitch of the bus bar is dependent on the number of the bus bars since they are equally spaced. 
Furthermore, the amount of area that the bus bars cover of the solar cell is dependent on the surface area of the solar cell, the number of bus bars and the width of the bus bars. 
However, Morad does not explicitly disclose wherein the ratio of the pitch of the plurality of bus electrodes along the first direction to the width of the semiconductor substrate along the second direction is 0.1 to 0.35.
Fujii discloses that the size of the bus bar effects the amount of shaded surface on the solar cell and also discloses that the resistance of the solar cell is effected by the number bus bar electrodes ([0036]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the number and pitch of the bus bars to be within the ranges claimed because as disclosed by Fujii it will allow for optimization of electrode resistance and shading effects.
Note that this modification will result in the busbars having the required claimed pitch to achieve the claimed ratio since this will allow for optimization of electrode resistance and shading effects.
	Modified Morad discloses that the second direction is different than the first direction and that the at least one long side (see Fig. 3B, solar cells eventually split to 
Modified Morad discloses a ratio of a width of the semiconductor substrate along the second direction to a length along of the first direction ranges from 1:2 to about 1:20 ([0101]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
As noted above there are a plurality of wires which overlap the bus electrodes and connect adjacent solar cells to one another (see modification with Von Campe [0099]).
However, modified Morad does not disclose that there is an edge area as described in the claim.
Karakida discloses that the outermost finger electrodes of a solar cell which are at edges adjacent to a neighboring solar cell are angled inward towards and are connected and terminate at the edges of a bus bar (see Fig. 1 and Abstract).
Karakida discloses that reduction of the finger electrodes in the area which the interconnecting tab wiring is added will enhance manufacturing yield due to less cracking (Abstract).

Modified Morad now discloses wherein the semiconductor substrate comprises an edge area wherein the edge area comprises: a first edge area ( will be directly under interconnect wiring) at which one of the plurality of wires is located, and a second edge area disposed outward relative to the first edge area and disposed between an edge of the semiconductor substrate and an outermost finger electrode among the plurality of finger electrodes (area which is outside of first edge area), wherein a density of the first electrode in each of the first and second edge the first electrode is not provided in the first and second edge areas (See diagram below).

    PNG
    media_image1.png
    216
    1072
    media_image1.png
    Greyscale

However, Morad does not disclose that the spacing between the contact pads of the plurality contact pads is such that the outermost contact pad is positioned at the end of bus bars.
	Han discloses the spacing between the contact pads (248, see Fig. 7) of the plurality contact pads is such that the outermost contact pad is positioned at the end of bus bars (246) ([0108]-[0110]). Furthermore the number of contact pads will determine how securely the interconnect wiring is attached since soldering of the interconnect is at the pad portion.

	Modified Morad discloses that the plurality of the finger electrodes is arranged between two adjacent inner pads among the plurality of inner pads.
	However, modified Morad does not disclose that a first length of first and second outer pad in the second direction is greater than a second length of one of the plurality of the inner pads.
	Han discloses that the outer contact pads are larger than the inner contact pads ([0115]) and this helps reduce alignment errors.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sizing of the contact pads of modified Morad such that the outer contact pads are larger than the inner contact pads as disclosed by Hang because it will reduce alignment errors.
Regarding claims 18 and 19, modified Morad discloses all of the claim limitations as set forth above.
Morad additionally discloses that the rear electrode can include a plurality finger electrodes ([0121]) and that any particular combination of front and rear electrode can be used ([0122]).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the back electrode of modified Morad to have a substantially similar structure to the front electrode because Morad does disclose that different combinations are possible and Saita does disclose a possible combination includes substantially similar layouts for the back and front electrodes.
Regarding claim 20, modified Morad discloses all of the claim limitations as set forth above.
	In addition, Morad discloses that the number of pads on the back of the solar cell can be different and instead of having a larger number of small pads one could have a smaller number of large pads (See Figs. 2E and 2F [0027]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the number and size of the contact pads of modified Morad to be different than the number of contact pads on the surface because Morad discloses the number of contact pads can be varied and one of ordinary skill in the art would have been able to carry out such a modification, and the results would be reasonably predictable.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad (US 2015/0349173) in view of Rostan (US 2017/0243992 A1) in view of Saita (US 2009/0032081 A1) in view of Von Campe (US 2014/0318613 A1) in view of Fujii (US 2013/0048047 A1) in view of Karakida (JP2003-258277, Machine Translation) in further view of Han (US 2015/0090334 A1)  as applied to claims 1, 5, 18-20, and 24 above and in further view of DeGroot (US 2013/0167910 A1).
Regarding claim 17, modified Morad discloses all of the claim limitations as set forth above.
However, modified Morad does not disclose the diameter of the wiring that interconnects the solar cells is between 250µm to 500µm.
DeGroot discloses wiring that interconnects solar cells (see element 60) in Fig. 9 and that the wiring can have a diameter ranging between 300µm to 500µm ([0050]) and that this helps minimize shading and resistive losses ([0048]-[0050]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the diameter of the wiring of Morad to be within the range disclosed by DeGroot because this helps to minimize shading and resistive losses.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad (US 2015/0349173) in view of Rostan (US 2017/0243992 A1) in view of Saita (US 2009/0032081 A1) in view of Von Campe (US 2014/0318613 A1) in view of Fujii (US 2013/0048047 A1) in view of Karakida (JP2003-258277, Machine Translation) in view of Han (US 2015/0090334 A1) in view of DeGroot (US 2013/0167910 A1) as applied to claim 17 in view of Pfennig (US 2012/0318351 A1).
Regarding claim 21, modified Morad discloses all of the claim limitations as set forth above.
	In addition, Pfennig discloses that the width of the contacting strip (15) relative to the bus bar and contact pads effects shading and ease of placement ([0004]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the width of the leads of modified Morad relative to the bus bars to be within the width disclosed, size and relative to bus bar width, because one would optimize, ease of placement, cost and the effects of shading as disclosed by Pfennig.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726